DETAILED ACTION
	In response to applicant’s First Action Interview on August 12, 2022 for Application# 16/893,193.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The following amendments were discussed during First Action Interview which overcome the 35 U.S.C. 103 rejection as stated in the Interview Summary.
The application has been amended as follows:
Please amend claim 1 as followed:
A computer-implemented method for defining a machine learning solution, the method comprising:
receiving a first input describing a problem to be solved by generating the machine learning solution;
transcribing the first input into one or more text fragments; determining an intent of the first input;
generating 
correlating the one or more text fragments to one or more machine learning frameworks of one of more machine learning models, the correlating comprising analyzing metadata of the one or more machine learning frameworks with the one or more text fragments;
displaying for each of the one or more machine learning models, a representation of the machine learning model via one or more of a display and an audio output;
receiving a selection of a particular machine learning model of the one or more machine learning models
receiving a second input identifying a data source for generating the machine learning architecture;
receiving a third input identifying 
generating 
storing metadata specifying the generated code in a memory.

Please amend claim 9 as followed:
A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a data processing apparatus to perform operations for defining a machine learning solution, the operations comprising: 
20receiving a first input describing a problem to be solved by generating the machine learning solution; 
transcribing the first input into one or more text fragments; 
determining an intent of the first input; 
generating 
25correlating the one or more text fragments to one or more machine learning frameworks of one of more machine learning models, the correlating comprising analyzing metadata of the one or more machine learning frameworks with the one or more text fragments; 
displaying for each of the one or more machine learning models, a representation of the machine learning model via one or more of a 30display and an audio output;
receiving a selection of a particular machine learning model of the one or more machine learning models
receiving a second input identifying a data source for generating the machine learning architecture; 
5receiving a third input identifying 
generating 
10storing metadata specifying the generated code in a memory.

Please amend claim 16 as followed:
A system for defining a machine learning solution, comprising: 
5one or more data processors; and 
a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform operations comprising: 
receiving a first input describing a problem to be solved by generating 10the machine learning solution; 
transcribing the first input into one or more text fragments; 
determining an intent of the first input;
generating 
correlating the one or more text fragments to one or more machine 15learning frameworks of a one of more machine learning models, the correlating comprising analyzing metadata of the one or more machine learning frameworks with the one or more text fragments; 
displaying for each of the one or more machine learning models, a representation of the machine learning model via one or more of a 30display and an audio output;
receiving a selection of a particular machine learning model of the one or more machine learning models
20receiving a second input identifying a data source for generating the machine learning architecture; 
receiving a third input identifying 
generating 
30storing metadata specifying the generated code in a memory.

Examiner’s Remarks regarding Allowable Subject Matter
Claims 1-20.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s amendments and arguments above in remarks regarding independent claims 1, 9 and 16 are persuasive. Examiner believes specifically invention to maximize classification accuracy over new data from same source. Examiner believes the limitation of “receiving a first input describing a problem to be solved by generating the machine learning solution;
transcribing the first input into one or more text fragments; determining an intent of the first input;
generating a machine learning architecture based at least in part on classifying the one or more text fragments;
correlating the one or more text fragments to one or more machine learning frameworks of one of more machine learning models, the correlating comprising analyzing metadata of the one or more machine learning frameworks with the one or more text fragments;
displaying for each of the one or more machine learning models, a representation of the machine learning model via one or more of a display and an audio output;
receiving a selection of a particular machine learning model of the one or more machine learning models;
receiving a second input identifying a data source for generating the machine learning architecture;
receiving a third input identifying 
generating code for the machine learning architecture based at least in part on the one or more selected machine learning models, the second input identifying the data source, and the third input identifying the one or more constraints; and
storing metadata specifying the generated code in a memory" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101.

As maintained by the Examiner, the combination of elements as currently amendment in claims 1, 9 and 16 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, receiving a first input describing a problem to be solved by generating the machine learning solution;
transcribing the first input into one or more text fragments; determining an intent of the first input;
generating a machine learning architecture based at least in part on classifying the one or more text fragments;
correlating the one or more text fragments to one or more machine learning frameworks of one of more machine learning models, the correlating comprising analyzing metadata of the one or more machine learning frameworks with the one or more text fragments;
displaying for each of the one or more machine learning models, a representation of the machine learning model via one or more of a display and an audio output;
receiving a selection of a particular machine learning model of the one or more machine learning models;
receiving a second input identifying a data source for generating the machine learning architecture;
receiving a third input identifying 
generating code for the machine learning architecture based at least in part on the one or more selected machine learning models, the second input identifying the data source, and the third input identifying the one or more constraints; and
storing metadata specifying the generated code in a memory.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159